DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All previous objections and rejections are withdrawn in favor of the below rejections.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: paragraph 0082 states “The timing and magnitude information across 32 channels are then collapsed into a single array.”  It is unclear what a “single array” is in this context.  This could be a typographical error and the word array should be “signal”, however it is unclear.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12 and 17 each recite “a single collapsed sequence of temporal electrical pulses”.  This language is indefinite in that it is unclear what the word “collapsed” actually means.  Paragraph 0082 states that “The timing and magnitude information across 32 channels are then collapsed into a single array.”  This language, from the specification, lends to more confusion regarding this claim language.  It is unclear how a signal can be “collapsed”.   The common meaning of the word collapse is “to fall or shrink together abruptly and completely : fall into a jumbled or flattened mass through the force of external pressure” https://www.merriam-webster.com/dictionary/collapse .  It is believed that this language is to indicate that the signal’s for 32 channels are compressed via a multiplexer, which is supported by figures 3 and 8.  As is known in the art a multiplexer compresses signals, for instance, a multiplexer (MUX) can compress 32 signals into a single signal to process digitally via circuitry, the signal is then expanded back to its original 32 channels via a de-multiplexer (DEMUX).   Claims 1, 12 and 17 further recite that the multiplexer receives the collapsed signal (considered to be compressed); this appears to be incorrect and also indefinite based on the true and common meaning of a MUX and DEMUX design.  The DEMUX would receive the compressed signal and then expand it back out whereas the MUX would be compressing the signal.  For the purpose of examination the language, amended into the claim upon the filing of the RCE, is interpreted to be a MUX compressing several signals into a single signal which is then received at a DEMUX in order to be applied at the appropriate electrode. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims abc are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leven US 2015/0018913.
Regarding claim 1:  Leven discloses a stimulation generator 402 (figure 4) configured to generate a single collapsed sequence of temporal electrical pulses based on input from a plurality of sequences of temporal electrical pulses, each one of the plurality of sequences of temporal electrical pulses corresponding to a spatial location and a channel of a plurality of spatial channels (a single collapsed sequence of temporal electrical pulses is interpreted to be a multiplexed signal, the sequence of temporal electrical pulses is interpreted to be the signal for each electrode and the spatial location is the physical location of the electrode; paragraphs 0042-0044; specifically paragraph 0044 discloses that the IPG 402 collapses/compresses the signal using a MUX); a multiplexer (considered to be a DEMUX) for receiving the single collapsed sequence of temporal electrical pulses and for generating a reconstructed plurality of sequences of temporal electrical pulses on a plurality of output channels based on the signal collapsed sequence of temporal electrical pulses (the signal separator deconstructs/demultiplexes the signal, paragraph 0049); a plurality of electrodes 434 (figure 4) each corresponding to one of the plurality of output channels, wherein each of the plurality of output channels, and each associated electrode of the plurality of electrodes, is associated with a different spatial location on the living tissue (figures 1-2 demonstrate that the electrodes are spatially located). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leven US 2015/0018913 in view of Chow et al. US 20140200638 previously cited.
Regarding claim 2:  Leven discloses the claimed invention however Leven does not specifically disclose a recording module which monitors an effect of the reconstructed signal and a second plurality of switches.  Chow discloses a recording module 130 (“sensing circuit”, figures 1-6) configured to monitor an effect of the electrical pulses from the plurality of electrodes 210-201 (figures 2-6); and a second plurality of switches 206 (figures 2-6) located between one of the plurality of electrodes and the recording module.  As is described in Chow switches 204 enable sensing from the electrodes, thus when one or all of switches 204 are closed they are operatively connected to the electrodes for sensing (paragraph 0031).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven to include a recording module, considered to be a sensing circuit, which has a set of switches located between the electrodes and the recording module, as taught by Chow, in order to sense and stimulate the tissue based on the switch orientation. 

    PNG
    media_image1.png
    505
    615
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    670
    909
    media_image2.png
    Greyscale
Regarding claim 3:  Leven discloses the claimed invention, however Leven does not specifically disclose a controller coupled to first and second switches (plural), and the controller is configured to determine the switch on/off status to stimulate or record from the tissue.  Chow, however teaches of  a controller 124 (figure 1) coupled to the first 202 (figures 2-6) and second 206 (figures 2-6) plurality of switches and the controller is configured to control a first switch of the plurality of switches to be closed and to control a second switch of the second plurality of switches to be open when an electrical pulse of the electrical pulses is transmitted on the corresponding electrode (figures 2-6).  As is illustrated in figures 2-6 switches 202 (there are 5) are operatively connecting the current path 290 istim to the electrodes 210-204; when stimulation occurs switches 206 remain open.  When switches 204 are closed, for sensing switches 202 are open.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven to include a controller operably connected to a first and second switch bank, as taught by Chow, in order to either sense or stimulate the tissue.  
Regarding claim 4: Leven discloses the claimed invention however Leven does not specifically disclose Chow discloses the controller is further configured to control all of the first switches and all of the second switches to be open except for the first switch when the electrical pulse is transmitted across the first switch.  Chow however teaches of the controller is further configured to control all of the first switches and all of the second switches to be open except for the first switch when the electrical pulse is transmitted across the first switch. This is seen in the cut out included in this office action.  When one switch of the plurality of switches 202 is closed, the other switches remain open including the 206 switches (see figures 2-6).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven, to include the controller is further configured to control all of the first switches and all of the second switches to be open except for the first switch when the electrical pulse is transmitted across the first switch, as taught by Chow, in order to operably control stimulation on an electrode-by-electrode basis. 
Regarding claim 5:  Leven discloses the claimed invention, however Leven does not specifically disclose that the controller is further configured to control the first switch to be open and the second switch to be closed after the electrical pulse has been transmitted across the first switch.  Chow however teaches that the controller is further configured to control the first switch to be open and the second switch to be closed after the electrical pulse has been transmitted across the first switch (figure 5).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven to include that the controller is further configured to control the first switch to be open and the second switch to be closed after the electrical pulse has been transmitted across the first switch, as taught by Chow in order to transmit a signal to the appropriate electrode. 

    PNG
    media_image5.png
    430
    583
    media_image5.png
    Greyscale
Regarding claims 6-7:  Leven discloses the claimed invention however Leven does not specifically disclose a circuit element (the zener diode and resistor in figure 5) having a first terminal coupled between the second switch 204 and the recording 130 module, and a second terminal could to a ground.   Chow however teaches of a circuit element (the zener diode and resistor in figure 5) having a first terminal coupled between the second switch 204 and the recording 130 module, and a second terminal could to a ground.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven to include a circuit element (the zener diode and resistor in figure 5) having a first terminal coupled between the second switch 204 and the recording 130 module, and a second terminal could to a ground, as taught by Chow, in order to operably connect the proper circuit component based on the need. 
Regarding claims 8-9:  Leven discloses the claimed invention, however Leven does not specifically disclose, a circuit element which is configured to create a short to ground Chow discloses a circuit element (open switch 540 in figure 5) which is configured to create a short to ground.  In Chow the short to ground can occur at any time including after the electrical pulse has been transmitted. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven to include a circuit element which is configured to create a short to ground, as taught by Chow in order to short to ground when necessary. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leven US 2015/0018913 in view of Chow et al. US 20140200638 previously cited and further in view of Perrymann et al. US 2014/0275847 previously cited.
Regarding claims 10-11:  Leven/Chow discloses the claimed invention however Leven/Chow does not disclose the use of a multiplexer which receives a single signal and outputs to multiple output channels and also is controlled by the controller to switch between output lines.  Perryman however teaches of a multiplexer MUX (figure 2B) which receives a single signal (“signal”, figure 2B) and outputs to several channels (figure 2B).  Perryman further teaches that the controller 240 (figure 2b) sends MUX control signals to control the multiplexer. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven/Chow to include a multiplexer which receives a single input signal and can output several output signals and is controlled by the controller, as taught by Perryman, in order to control which signal is being generated at the output (paragraph 0090).   

Claims 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leven US 2015/0018913 in view of Parker et al. US 2015/0164354 previously cited.
Regarding claim 12, 16-17 and 20:  Leven discloses a stimulation generator 402 (figure 4) configured to generate a single collapsed sequence of temporal electrical pulses based on input from a plurality of sequences of temporal electrical pulses, each one of the plurality of sequences of temporal electrical pulses corresponding to a spatial location and a channel of a plurality of spatial channels (a single collapsed sequence of temporal electrical pulses is interpreted to be a multiplexed signal, the sequence of temporal electrical pulses is interpreted to be the signal for each electrode and the spatial location is the physical location of the electrode; paragraphs 0042-0044; specifically paragraph 0044 discloses that the IPG 402 collapses/compresses the signal using a MUX); a multiplexer (considered to be a DEMUX) for receiving the single collapsed sequence of temporal electrical pulses and for generating a reconstructed plurality of sequences of temporal electrical pulses on a plurality of output channels based on the signal collapsed sequence of temporal electrical pulses (the signal separator deconstructs/demultiplexes the signal, paragraph 0049); a plurality of electrodes 434 (figure 4) each corresponding to one of the plurality of output channels, wherein each of the plurality of output channels, and each associated electrode of the plurality of electrodes, is associated with a different spatial location on the living tissue (figures 1-2 demonstrate that the electrodes are spatially located).  However, Leven does not specifically disclose disconnecting the electrodes from recording amplifiers during stimulation and shorting to ground through a resistor, after stimulation and before recording, amplifier inputs to ground.  Parker however teaches of stimulation electrodes 204 (figures 2a-e) and sense electrodes (figures 2a-e), when stimulation is applied (figure 2a) the sense amplifier is disconnected via the switch between elements 206 and 208 which thus shorts the inputs to ground through the resistor shown in figures 2a-2e.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven to include disconnecting amplifiers for the sense circuit and shorting to ground through a resistor, as taught by Parker in order to avoid cross-talk (paragraph 0064). 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leven US 2015/0018913 in view of Parker et al. US 2015/0164354 previously cited and further in view of Chow et al. US 20140200638 previously cited.
Regarding claim 13 and 18:  Leven/Parker discloses the claimed invention however Leven/Parker does not specifically disclose monitoring effects of the electrical pulses.  Chow discloses monitoring an effect of electrical pulses from the electrodes on a corresponding location (paragraph 0039).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven/Parker to include monitoring effects of electrical pulses, as taught by Chow, in order to adjust stimulation accordingly. 

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leven US 2015/0018913 in view of Parker et al. US 2015/0164354 previously cited and further in view of Perrymann et al. US 2014/0275847 previously cited.
Regarding claims 14-15 and 19:  Leven/Parker discloses the claimed invention however Leven/Parker does not disclose the use of a multiplexer which receives a single signal and outputs to multiple output channels and also is controlled by the controller to switch between output lines.  Perryman however teaches of a multiplexer MUX (figure 2B) which receives a single signal (“signal”, figure 2B) and outputs to several channels (figure 2B).  Perryman further teaches that the controller 240 (figure 2b) sends MUX control signals to control the multiplexer. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leven/Parker to include a multiplexer which receives a single input signal and can output several output signals and is controlled by the controller, as taught by Perryman, in order to control which signal is being generated at the output (paragraph 0090).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792